Citation Nr: 1234760	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  03-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2002 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In December 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2003.

In March 2003, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A February 2004 letter informed the Veteran that his hearing was scheduled in April 2004.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his DRO hearing request is deemed withdrawn.

In July 2004, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a July 2005 supplemental SOC (SSOC)) and returned this matter to the Board.

The Board again remanded the claim for service connection to the RO, via the AMC, in December 2005, September 2006, March 2008, and June 2011, for further action, to include additional development of the evidence.  Each time, after completing some of the requested development, the AMC denied the claim (as reflected in January 2006, December 2007, January 2011, and June 2012 SSOCs, respectively), and returned this matter to the Board for appellate consideration.  

As final preliminary matters, the Board notes, initially, that in April 2011, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.  Although it does not appear that the agency of original jurisdiction (AOJ) has yet considered this evidence (see June 2012 SSOC), the Board notes that there is no prejudice to the Veteran in the Board considering this evidence, in the first instance, as the Board is granting the full benefit sought on appeal.  

Similarly, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals additional VA treatment records (dated from April 2011 through October 2011) that are not present in the paper claims file.  Such records were uploaded in December 2011, but have not yet been reviewed by the AOJ in connection with the Veteran's claim of service connection for bilateral hearing loss.  Nevertheless, a remand for such consideration is not necessary, again, because the Board is granting the full benefit sought on appeal.  

Finally, in July 2012, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA); the opinion was received in September 2012.  Although the Veteran and his representative have not been furnished a copy of the September 2012 opinion, or been given 60 days to submit additional evidence or argument in response thereto, the Veteran is not prejudiced by the Board consideration of the opinion, at this juncture, given the full grant of benefit sought on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include artillery explosions and rifle firing related to combat service in Vietnam.

3.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent, probative medical opinions on the question of whether the Veteran's current bilateral hearing loss resulted from noise exposure in service collectively indicate that such a relationship is as likely as not.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

II. Analysis

The Veteran is claiming entitlement to service connection for bilateral hearing loss due to acoustic trauma incurred during service.  According to statements received during this appeal, the Veteran was exposed to excessive noise from weapons explosions, gunfire, and constant firefights while serving in Vietnam from March 1968 to March 1969.  He first noticed an onset of hearing loss in Vietnam (as reported on his initial claim for compensation).  In March 2011, the Veteran submitted a statement (which appears to be from a relative) indicating that he exhibited "noticeable" hearing loss at the time of his separation from service in September 1969.  During a July 2011 VA examination, the Veteran stated that although he did not think his hearing was "abnormal" at separation, he does recall asking people to repeat themselves.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

At the outset, the Board notes that there is some question as to whether the Veteran has bilateral hearing loss which pre-existed his entrance into military service.  In this regard, service treatment records indicate the Veteran underwent a pre-induction examination in November 1966.  No audiometric testing was conducted at such time (other than whisper and spoken voice testing), and the Veteran denied any ear, nose, and throat trouble, or hearing loss.  The Veteran's hearing was subsequently evaluated on June 19, 1967, approximately three months prior to his entry into active duty service.  The results of the three audiograms conducted on this date vary greatly, but all show some level of hearing loss (per VA's definition under 38 C.F.R. § 3.385).  

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, VA examination reports dated in April 2012 and May 2012 contain medical opinions that the results of the June 1967 audiograms are not valid (i.e., unreliable) due to the significant variance among the pure tone thresholds report in each audiogram.  Given these opinions, and the lack of any competent evidence contradicting them, the Board finds that it cannot conclude that clear and unmistakable evidence demonstrates that bilateral hearing loss pre-existed the Veteran's entry into military service.  Thus, for purposes of this appeal, regardless of the June 1967 audiometric test results of record, the Board will presume the Veteran's hearing to be "sound" (or normal) at entrance.  

Turning to the remaining service treatment records, a January 1969 otolaryngology (ENT) clinic note reflects that despite no real complaints, the Veteran was sent for an eye and ear check by his medic while serving in Vietnam; the ENT examiner noted that the referral appeared to be a "new year's gesture."  Audiological and physical examination of the ears was "normal" and an audiogram dated in January 1969 (previously misinterpreted as dated in June 1968) reflects the following pure tone thresholds, in decibels:





HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
20
-
25
LEFT
30
35
25
-
35

Although the results of this testing only show a left ear hearing loss disability (per 38 C.F.R. § 3.385), a VA audiologist who reviewed the Veteran's claims file in April 2012 stated that such results indicated "mild bilateral hearing loss."  Approximately eight months later, in August 1969, the Veteran underwent an examination for separation purposes.  At such time, he denied any ear, nose, and throat trouble, or hearing loss.  Audiometric testing conducted on such date revealed the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
0
0
-
5

The Veteran's hearing was not reevaluated upon his separation from active duty in September 1969.  However, he did complete and sign a form indicating no change in his medical condition since the August 1969 examination.  

Post service, the first evidence of hearing loss is reflected in the record of an April 1971 pre-employment hearing test for Dupont.  This audiogram, dated less than two years after the Veteran's separation from service, indicates a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Specifically, it reflects the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
30
35
50
45
LEFT
15
25
30
30
40

Subsequently-dated records show continued evaluation and treatment (with hearing aids) for bilateral sensorineural hearing loss through the present day.

Initially, the Board notes that there is ample evidence, including multiple VA examination reports, indicating the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  As for evidence regarding an in-service injury (claimed as acoustic trauma), the Veteran's DD 214 service separation record reflects that he served in Vietnam for one year, was a light weapons infantryman, and was awarded the Combat Infantryman's Badge.  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The relevant inquiry remaining for resolution in this case, then, is whether the Veteran's current hearing loss disability (first noted post-service in April 1971) may be etiologically linked to his military service, to include acoustic trauma and/or findings of "mild bilateral hearing loss" in January 1969.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  

The Board has sought a number of medical opinions regarding the subject of whether the Veteran's currently diagnosed bilateral sensorineural hearing loss is related to acoustic trauma experienced during service.  The first opinion, dated in March 2005, is from an ENT physician who concludes that "it would be strictly conjectional [sic] on my part as to whether or not [the Veteran's] hearing loss was incurred with [sic] noise exposure in the service."  There is also a VA audiologist's opinion, dated in March 2005, that the Veteran's current hearing loss is not the result of any military noise exposure due to the fact that his hearing was evaluated as normal during his August 1969 separation physical examination.  

In its December 2005 remand, the Board rejected the March 2005 audiologist opinion as inadequate given that the primary basis for the negative opinion appeared to be the absence of in-service evidence of hearing loss at separation.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Such rationale was especially defective given the lack of explanation for the significance of evidence of "mild bilateral hearing loss" during the Veteran's active duty service (in January 1969).  

Thereafter, the Veteran was re-evaluated by VA in January 2006.  The audiologist opined that the Veteran's current hearing loss was not caused by or a result of military noise exposure.  The rationale for such opinion was the normal audiogram at separation.  In September 2006, the Board noted that the January 2006 opinion relied on the same explanation as the earlier opinion which was rejected as inadequate.  It also noted that the opinion was not provided by an ENT physician, as requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2007, the Veteran returned to the audiologist who provided the March 2005 and January 2006 opinions.  Following further evaluation and review of the claims file, the audiologist opined that current hearing loss is not caused by or a result of military noise exposure because the Veteran's audiogram at separation was normal and "Noise exposure does not cause delayed onset hearing loss."  Once again, the Board found the AMC failed to comply with its remand directives inasmuch as the opinion obtained was from an audiologist, rather than an ENT physician.  See id.  Additionally, the Board observed that the January 2006 opinion included no explanation or citation for the statement "Noise exposure does not cause delayed onset hearing."  

Following the Board's March 2008 remand, the AMC scheduled the Veteran for another audio logical evaluation by the same audiologist who provided the earlier opinions.  Her report reflects that it remained her opinion that "There is NOTHING in the literature to support delayed onset hearing loss from noise exposure.  Once the noise is removed, no further hearing loss occurs.  THEREFORE, if the [V]eteran's hearing was NORMAL when he left the service, current hearing loss is due to some OTHER reason, NOT military noise exposure."  Thereafter, the Veteran was examined by a different audiologist in December 2010, but no etiology opinion was provided.  In June 2011, the Board remanded the claim for further opinion by an ENT physician, to include consideration of the service treatment records reflecting hearing loss during service and the April 1971 audiometric test results reflecting hearing loss shortly after separation.  

In July 2011, an opinion was obtained from a board certified sleep medicine physician that it is unlikely the Veteran's hearing loss is due to military service as such loss would have had to have occurred between the August 1969 audiogram and September 1969 separation.  The physician indicated that hearing loss of that magnitude would have been noticeable to the Veteran but was not reported upon examination.  An addendum report was provided in January 2012 in which the VA physician noted that his opinion had not changed.  The physician acknowledged the significant noise exposure during service, but indicated that he was unclear as to how this would result in a delayed hearing loss. 

In April 2012, an addendum report was sought from the audiologist who conducted the December 2010 VA audiological evaluation.  Following a review of the claims file, the audiologist opined that "it is less likely as not" that the Veteran's current hearing loss is related to service.  Such opinion was based on the assumption that the Veteran would have reported any hearing loss during service and medical literature from the Institute of Medicine concluding that delayed onset hearing loss is "extremely unlikely."  The audiologist acknowledged that the January 1969 audiogram reflected "mild bilateral hearing loss," but indicated that the Veteran himself denied hearing loss or ENT trouble upon separation in August 1969.  Finally, the audiologist noted an extensive history of civilian occupational noise exposure as well as recreational noise exposure.  

In May 2012, the Veteran was again evaluated by a VA audiologist.  Following evaluation and  review of the claims file, the audiologist opined that the Veteran's hearing loss was not related to military noise exposure.  In her report, she noted agreement with past examiners assessment that there was no decrease in hearing from pre-induction to separation to indicate any permanent damage to the auditory system.  

With regard to the opinions obtained following the Board's June 2011 remand, none  adequately address the significance, if any, of the "mild bilateral hearing loss" noted in the January 1969 audiogram, nor discuss why the results of this audiogram vary greatly when compared with the August 1969 audiogram conducted approximately eight months later.  The Board has found that such discussion is relevant in view of the April 1971 private pre-employment audiogram which demonstrates a bilateral hearing loss disability for VA compensation purposes and predates any post-service occupational noise exposure.  Similarly, the Board found the noted medical opinions inadequate because they do not address the significance of lay evidence pertaining to any onset of hearing loss symptoms prior to April 1971, to include the aforementioned March 2011 statement by a relative that the Veteran demonstrated "noticeable" hearing loss following his return from service.

Accordingly, in July 2012, the Board requested a VHA opinion from an ENT physician.  The resultant opinion, as provided in a September 2012 report, is that "[i]t is at least as likely as not that the [Veteran] does have noise induced hearing loss, bilaterally, that is service connected."  This opinion was based on review of the claims file, to include all prior VA examination reports and opinion as well as the Veteran's service and post-service treatment records.  As for the reasons for the opinion, the ENT physician noted three important facts/pieces of evidence led to his opinion.  First, the January 1969 audiogram showed mild bilateral hearing loss during service.  The physician noted that such audiogram, on its own, was insufficient to establish a chronic hearing impairment, especially given the normal August 1969 audiogram.  However, he also stated in the September 2012 report that it was possible the August 1969 audiogram was unreliable.  The next relevant piece of evidence identified was the April 1971 post-service employment audiogram which showed mild to moderate sensorineural hearing loss worse than on any other prior hearing test.  Such examination, when viewed in conjunction with the March 2011 lay statement from the Veteran's relative regarding signs of hearing loss at separation, was, in the physician's opinion, sufficient to support a finding that it is at least as likely as not that the Veteran's post-service hearing loss disability is related to in-service acoustic trauma.  

In sum, the record contains a number of opinions indicating that the Veteran's current hearing loss disability is not related to military noise exposure, and which the Board has previously found to be inadequate (for reasons discussed above).  There is also a VHA opinion of record, provided by an ENT physician, that, when considering objective evidence of mild hearing loss in service, mild to moderate hearing loss shortly after service, and lay evidence of signs of hearing loss at separation, it is at least as likely as not that the Veteran's current hearing loss disability is due to acoustic trauma incurred during military service.  The Board accords significant probative weight to the opinion of the ENT physician, based as it was upon full consideration of the Veteran's documented medical history and lay assertions, and supported by clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  While the opinion is not definitive, it has been expressed in terms sufficient to warrant the application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


